23 So.3d 872 (2009)
Sagit Tova KAREN, etc., et al., Petitioners,
v.
Maurice Jay KUTNER, etc., et al., Respondents.
Nos. 3D09-1708, 3D09-1761.
District Court of Appeal of Florida, Third District.
December 23, 2009.
*873 Stok & Associates, Robert A. Stok, and Joshua R. Kon, Aventura, for petitioners.
Stephens Lynn Klein La Cava & Puya, Robert M. Klein, and Yelena Shneyderman, Miami, for respondents.
Before GERSTEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Petition denied. See Coral Reef of Key Biscayne Developers, Inc. v. Lloyd's Underwriters at London, 911 So.2d 155, 157 (Fla. 3d DCA 2005).